

 
[eastmanlogo.jpg]
 
Exhibit 10.01
AWARD NOTICE
NOTICE OF RESTRICTED STOCK UNITS
AWARDED PURSUANT TO THE
EASTMAN CHEMICAL COMPANY
2012 OMNIBUS STOCK COMPENSATION PLAN


Recipient:  Michael Chung


Number of Restricted Stock Units: 6,000


Date of Award:  May 31, 2012


1.           Award of Restricted Stock Unit.  This Award Notice serves to notify
you that the Compensation and Management Development Committee (the “Committee”)
of the Board of Directors of Eastman Chemical Company ("Company") has awarded to
you, under the Company’s 2012 Omnibus Stock Compensation Plan (the "Plan"), the
number of restricted stock units ("Restricted Stock Units") set forth above,
representing the right to receive the same number of unrestricted shares of its
$.01 par value Common Stock ("Common Stock"),  subject to the terms of the Plan
and this Award Notice.  The Plan is incorporated herein by reference and made a
part of this Award Notice. Terms not otherwise defined herein have the
respective meanings set forth in the Plan.


2.           Lapse of Restrictions and Vesting of Restricted Stock Units.
Subject to forfeiture of all of the Restricted Stock Units prior to vesting as
described in Sections 7 and 11 of this Award Notice, the Restricted Stock Units
will vest upon (i) as to one-third of the shares, the earlier of  the third
anniversary of the award date, if and only if you are still an employee of the
Company or its Subsidiaries at that time; or termination of your employment with
the Company or its Subsidiaries by reason of death or disability, with the
number of Restricted Stock Units set forth above prorated based on the number of
full calendar months in which you were employed during the vesting period, and
(ii) as to the remaining shares a date not later than the third anniversary of
the award date as determined by the Committee, subject to your satisfactory
performance in the area of management and leadership development of internal
succession candidates responsible for Fibers major customer relationships in
China and Asia Pacific, based upon the recommendation of the Chief Executive
Officer (CEO) and at the Committee’s discretion, (the date described in clauses
(i) and (ii),   as applicable, is referred to herein as the "Vesting Date").


3.           Issuance of Shares Upon Vesting of Restricted Stock Units.  Subject
to the other terms of this Award Notice, the Company will either issue a
certificate or certificates for shares of Common Stock underlying the vested
Restricted Stock Units as promptly as practicable following the Vesting Date or
place the shares in your account maintained by the Company's stock plan
administrator.  The Company may withhold or require you to remit a cash amount
sufficient to satisfy all taxes required by law to be withheld. Further, either
the Company or you may elect to satisfy the withholding requirement by having
the Company withhold shares of common stock having a Fair Market Value on the
date the tax is to be determined equal to the minimum statutory total tax which
could be imposed on the transaction.


4.           Nontransferability of Restricted Stock Units; Limitation on
Issuance of Shares.  The Restricted Stock Units may not, except as otherwise
provided in the Plan, be sold, assigned, transferred, pledged, or encumbered in
any way, whether by operation of law or otherwise. After the Vesting Date,
certificates for the shares underlying the Restricted Stock Units may be issued
during your lifetime only to you, except in the case of a permanent disability
involving mental incapacity.




5.           Limitation of Rights.  Prior to issuance of shares to you following
the Vesting Date, you will have no voting or other rights as a stockholder of
the Company with respect to the Restricted Stock Units or the underlying common
shares. Neither the Plan nor this Award or Award Notice gives you any right to
remain employed by the Company and its Subsidiaries.

 
61

--------------------------------------------------------------------------------

[eastmanlogo.jpg]
 
Exhibit 10.01
 
6.           Dividend Equivalents.  The Restricted Stock Units entitle you to
dividend equivalents equal to any cash dividends paid during the period that the
Restricted Stock Units are outstanding and unvested with respect to a
corresponding number of shares of Common Stock underlying Restricted Stock Units
which vest on the Vesting Date. All such accrued dividend equivalents will
become payable in cash by the Company into your account maintained by the
Company’s stock plan administrator upon the Vesting Date of the Restricted Stock
Units.  Until payment, the dividend equivalents shall be subject to the same
terms and conditions as the Restricted Stock Units to which such dividend
equivalents relate and shall be forfeited and not paid in the event that such
Restricted Stock Units are not vested and are forfeited.


7.           Termination.  Upon termination of your employment with the Company
or its Subsidiaries prior to the Vesting Date, other than for one of the reasons
described in Section 2 of this Award Notice, all of the Restricted Stock Units
will be canceled and forfeited by you to the Company without the payment of any
consideration by the Company.  In such event, neither you nor any of your
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interest in such shares or otherwise in this Award.


8.           Change in Ownership; Change in Control.  Article 14 of the Plan
contains certain special provisions that will apply to this Award in the event
of a Change in Ownership or Change in Control.


            9.          Adjustment of Shares.  If the number of outstanding
shares of Common Stock changes through the declaration of stock dividends or
stock splits prior to the Vesting Date, the units of Common Stock subject to
this Award automatically will be adjusted, according to the provisions of
Article 15 of the Plan.  In the event of any other change in the capital
structure or the Common Stock of the Company or other corporate events or
transactions involving the Company, the Committee is authorized to make
appropriate adjustments to this Award.


10.           Restrictions on Issuance of Shares.  If at any time the Company
determines that listing, registration, or qualification of the Restricted Stock
Units or of the shares of Common Stock subject to this Award upon any securities
exchange or under any state or federal law, or the approval of any governmental
agency, is necessary or advisable as a condition to the award or issuance of
certificate(s) for the shares of Common Stock subject to this Award, such award
or issuance may not be made in whole or in part unless and until such listing,
registration, qualification, or approval shall have been effected or obtained
free of any conditions not acceptable to the Company.


            11.           Noncompetition; Confidentiality.  You will not,
without the written consent of the Company, either during your employment by the
Company or thereafter, disclose to anyone or make use of any confidential
information which you have acquired during your employment relating to any of
the business of the Company, except as such disclosure or use may be required in
connection with your work as an employee of the Company.  During your employment
by the Company, and for a period of two years after the termination of such
employment, you will not, either as principal, agent, consultant, employee, or
otherwise, engage in any work or other activity in competition with the Company
in the field or fields in which you have worked for the Company.  The agreement
in this Section 11 applies separately in the United States and in other
countries but only to the extent that its application shall be reasonably
necessary for the protection of the Company.  You will forfeit all rights under
this Award Notice to or related to the Restricted Stock Units if, in the
determination of the Committee, you have violated any of the provisions of this
Section 11, and in that event any payment or other action with respect to the
Restricted Stock Units shall be made or taken, if at all, in the sole discretion
of the Committee.   


           12.           Reimbursement of Certain Compensation Following
Restatement.  The Award is subject to any applicable law or Company policy
requiring reimbursement to the Company of certain incentive-based compensation
following an accounting restatement due to material non-compliance by the
Company with any financial reporting requirement or due to other events or
conditions.


13.           Plan Controls.  In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Award Notice, the
provisions of the Plan will be controlling and determinative.

 
62 
 
